Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention pertains to the use of parity check matrices in a transmission system.
The claimed invention (claim 1 as representative of the independent claims) recites in part:
“…encoding, by the transmitting device, information bits into codewords using labelled base Parity Check Matrices (PCMs), the labelled base PCMs derived from a single base PCM describing a single protograph; and 
transmitting, by the transmitting device, the codewords to a receiving device.”

	The prior arts of record described below teach aspects of using parity check matrices and protographs:

Chen et al. "Protograph-Based Raptor-Like LDPC Codes for Rate Compatibility with Short Blocklengths," This paper presents a new class of rate-compatible LDPC codes, protograph-based Raptor-like (PBRL) codes. The proposed PBRL codes are jointly decodable with an iterative belief propagation decoder. As with Raptor codes, additional parity bits can be easily produced by exclusive-or operations on the precoded bits, providing extensive rate compatibility. This paper provides a design procedure that optimizes this class of rate-compatible LDPC codes.

“Construction of Regular Quasi-Cyclic Protograph LDPC codes based on Vandermonde Matrices” by Bonello et al. investigates the attainable performance of quasi-cyclic (QC) protograph Low-Density Parity-Check (LDPC) codes for transmission over both Additive White Gaussian Noise (AWGN) and uncorrelated Rayleigh channels. The codes presented are constructed using the Vandermonde matrix and benefit from both low complexity encoding and decoding, low memory requirements as well as hardware-friendly implementations.

“A Survey on Protograph LDPC Codes and Their Applications” by Guoan Bi et al. This paper provides a comprehensive survey on the state-of-the-art in protograph LDPC code design and analysis for different channel conditions, including the additive white Gaussian noise (AWGN) channels, fading channels, partial response (PR) channels, and Poisson pulse-position modulation (PPM) channels. Moreover, the applications
of protograph LDPC codes to joint source-and-channel coding (JSCC) and joint channel-and-physical-layer-network coding (JCPNC) are reviewed and studied.

	However the prior arts fail to teach the claimed specifics of:
“…encoding, by the transmitting device, information bits into codewords using labelled base Parity Check Matrices (PCMs), the labelled base PCMs derived from a single base PCM describing a single protograph;”

As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in the present claims. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the combined specifics of the claimed invention. Hence, claims 1-20 are allowable over the prior arts of record.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/Primary Examiner, Art Unit 2111